UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/10 The following Form N-Q relates only to Dreyfus Equity Income Fund, Dreyfus Emerging Markets Debt Local Currency Fund and Dreyfus Institutional Income Advantage Fund, each a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes78.0% Rate (%) Date Amount ($) Value ($) Foreign/Governmental Arab Republic of Egypt, Sr. Unscd. Notes EGP 8.75 7/18/12 925,000 a,b 162,932 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/45 144,000 b,c 1,631,504 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 6,235,000 b 33,810,581 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/21 4,738,000 b 25,023,735 Egypt Treasury, Bills, Ser. 364 EGP 0.00 9/28/10 7,600,000 b,d 1,323,047 Egypt Treasury, Bills, Ser. 182 EGP 0.00 1/18/11 25,600,000 b,d 4,323,949 Egypt Treasury, Bills, Ser. 273 EGP 0.00 1/25/11 33,300,000 b,d 5,613,305 Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/1/11 31,100,000 b,d 5,231,936 Egypt Treasury, Bills, Ser. 364 EGP 0.00 2/8/11 17,200,000 b,d 2,887,729 Egypt Treasury, Bills, Ser. 182 EGP 0.00 2/15/11 13,500,000 b,d 2,261,965 Hungary Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 1,112,000,000 b 4,330,565 Hungary Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 3,092,840,000 b 12,822,838 Hungary Government, Bonds, Ser. 17/B HUF 6.75 2/24/17 4,098,950,000 b 17,518,896 Hungary Government, Bonds, Ser. 12/B HUF 7.25 6/12/12 881,300,000 b 3,931,163 Hungary Government, Bonds, Ser. 15/A HUF 8.00 2/12/15 4,985,210,000 b 22,532,835 Malaysian Government, Sr. Unscd. Bonds, Ser. 0110 MYR 3.84 8/12/15 17,995,000 b 5,850,028 Malaysian Government, Sr. Unscd. Bonds, Ser. 2/03 MYR 4.24 2/7/18 1,820,000 b 604,032 Malaysian Government, Sr. Unscd. Bonds, Ser. 0902 MYR 4.38 11/29/19 94,620,000 b 31,783,263 Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 86,270,000 b 7,193,415 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 271,360,000 b 26,987,156 Mexican Bonos, Bonds, Ser. M 30 MXN 10.00 11/20/36 28,955,000 b 2,945,866 Peru Government, Bonds PEN 6.95 8/12/31 4,225,000 b 1,635,280 Peru Government, Bonds PEN 8.20 8/12/26 75,150,000 b 32,701,400 Peru Government, Bonds, Ser. 7 PEN 8.60 8/12/17 10,500,000 b 4,517,177 Poland Government, Bonds, Ser. 0712 PLN 0.00 7/25/12 30,700,000 b,d 8,903,243 Poland Government, Bonds, Ser. 0412 PLN 4.75 4/25/12 38,585,000 b 12,264,486 Poland Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 3,175,000 b 1,001,591 Poland Government, Bonds, Ser. 0415 PLN 5.50 4/25/15 136,200,000 b 43,696,408 Poland Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 27,345,000 b 8,829,865 Poland Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 9,135,000 b 3,026,223 Republic of Chile, Notes CLP 5.50 8/5/20 425,000,000 b 885,889 Republic of Colombia, Sr. Unscd. Bonds COP 7.75 4/14/21 8,780,000,000 b 5,537,562 Republic of Colombia, Unsub. Bonds COP 9.85 6/28/27 1,864,000,000 b 1,417,250 Republic of Colombia, Unsub. Notes COP 12.00 10/22/15 39,530,000,000 b 28,526,461 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 15,298,946 a,b,e 554,026 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 32,000,000 a,b,e 1,158,826 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 39,120,000 a,b,e 1,416,665 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 80,240,810 a,b,e 2,905,787 Russia Government, Bonds, Ser. 5067 RUB 11.30 10/17/12 891,600,000 a,b,e 32,287,800 South Africa Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 72,455,000 b 9,409,895 South Africa Government, Bonds, Ser. R206 ZAR 7.50 1/15/14 22,915,000 b 3,142,938 South Africa Government, Bonds, Ser. R204 ZAR 8.00 12/21/18 185,825,000 b 25,509,905 South Africa Government, Bonds, Ser. R203 ZAR 8.25 9/15/17 262,905,000 b 36,704,105 South Africa Government, Sr. Unscd. Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 b 64,738 South Africa Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 59,535,000 b 9,847,614 South Africa Government, Bonds, Ser. R157 ZAR 13.50 9/15/15 3,255,000 b 556,528 Thailand Government, Sr. Unscd. Bonds THB 3.63 5/22/15 802,280,000 b 26,691,993 Thailand Government, Sr. Unscd. Bonds THB 3.88 6/13/19 285,580,000 b 9,902,814 Thailand Government, Sr. Unscd. Bonds THB 5.13 3/13/18 40,330,000 b 1,487,196 Turkey Government, Bonds TRY 0.00 8/3/11 8,450,000 b,d 5,186,979 Turkey Government, Bonds, Ser. CPI TRY 10.00 2/15/12 8,480,000 b,f 8,161,144 Turkey Government, Bonds TRY 10.00 6/17/15 4,300,000 b 2,966,683 Turkey Government, Bonds TRY 10.50 1/15/20 355,000 b 256,768 Turkey Government, Bonds TRY 11.00 8/6/14 29,955,000 b 21,185,554 Turkey Government, Bonds TRY 14.00 1/19/11 3,860,000 b 2,591,575 Turkey Government, Bonds TRY 14.00 9/26/12 44,955,000 b 32,647,978 Turkey Government, Bonds TRY 16.00 8/28/13 1,000,000 b 783,864 Uruguay Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 59,800,000 b 4,332,983 Total Bonds and Notes (cost $595,504,541) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 10/21/10 (cost $309,935) 310,000 Other Investment14.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $111,687,000) 111,687,000 g Total Investments (cost $707,501,476) 92.2% Cash and Receivables (Net) 7.8% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, these securities had a total market value of $38,486,036 or 4.9% of net assets. b Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CLPChilean Peso COPColombian Peso EGPEgyptian Pound HUFHungarian Forint MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PLNPolish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira UYUUruguayan New Peso ZARSouth African Rand c Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Credit Linked Notes. f Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. g Investment in affiliated money market mutual fund. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $707,501,476. Net unrealized appreciation on investments was $15,963,407 of which $27,601,655 related to appreciated investment securities and $11,638,248 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Short-Term/Money Market Investments 14.2 South Africa 10.9 Poland 9.9 Turkey 9.4 Hungary 7.8 Brazil 7.7 Malaysia 4.9 Peru 4.9 Russia 4.9 Thailand 4.9 Mexico 4.7 Colombia 4.5 Egypt 2.8 Uruguay .6 Chile .1  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Foreign Government - 611,467,933 - Mutual Funds 111,687,000 - - U.S. Treasury - 309,950 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - 602,489 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+ - (2,415,079) - + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments of sufficient credit quality, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads an interest rates. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund August 31, 2010 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary9.9% Gannett 720 8,705 Gap 770 13,005 Garmin 310 a 8,249 Home Depot 180 5,006 Johnson Controls 510 13,530 Limited Brands 830 19,588 News, Cl. A 220 2,765 Regal Entertainment Group, Cl. A 820 10,094 Target 260 13,302 Time Warner 660 19,787 TJX 140 5,557 VF 305 21,539 Washington Post, Cl. B 50 18,011 Whirlpool 260 19,282 Consumer Staples10.3% Altria Group 150 3,348 Coca-Cola 630 35,230 ConAgra Foods 930 20,079 Costco Wholesale 70 3,959 Dr. Pepper Snapple Group 570 20,987 Estee Lauder, Cl. A 60 3,364 Kimberly-Clark 85 5,474 Lorillard 195 14,822 Philip Morris International 240 12,346 Procter & Gamble 300 17,901 Reynolds American 55 3,000 Wal-Mart Stores 620 31,087 Walgreen 515 13,843 Energy10.4% Chevron 720 53,395 Cimarex Energy 260 17,009 ConocoPhillips 685 35,915 Exxon Mobil 660 39,046 Schlumberger 260 13,866 Spectra Energy 610 12,407 Williams 870 15,773 Financial14.2% Aflac 220 10,395 Annaly Capital Management 1,260 b 21,899 Bank of America 1,429 17,791 Barclays, ADR 615 11,396 Berkshire Hathaway, Cl. B 50 c 3,939 Capitol Federal Financial 160 a 4,106 Charles Schwab 545 6,954 Deutsche Bank 345 a 21,625 Federated Investors, Cl. B 490 a 10,216 Fifth Third Bancorp 240 2,652 Goldman Sachs Group 130 17,802 HCP 310 10,918 Hospitality Properties Trust 460 8,993 Hudson City Bancorp 410 4,725 JPMorgan Chase & Co. 735 26,725 Kimco Realty 210 3,131 Moody's 865 a 18,286 PNC Financial Services Group 110 5,606 Principal Financial Group 330 7,606 Progressive 600 11,880 Prudential Financial 345 17,447 Travelers 100 4,898 Wells Fargo & Co. 315 7,418 Health Care11.6% Abbott Laboratories 360 17,762 Biogen Idec 150 c 8,070 Bristol-Myers Squibb 1,160 30,253 Cardinal Health 770 23,069 CIGNA 355 11,438 Eli Lilly & Co. 670 22,485 Gilead Sciences 250 c 7,965 Johnson & Johnson 875 49,892 Medtronic 460 14,481 Pfizer 1,547 24,644 Industrial9.3% 3M 85 6,677 Caterpillar 135 8,797 CSX 140 6,985 Deere & Co. 280 17,716 General Dynamics 430 24,024 General Electric 890 12,887 Illinois Tool Works 70 2,888 Pitney Bowes 465 8,947 R.R. Donnelley & Sons 210 3,180 Raytheon 490 21,521 Tyco International 345 12,862 United Parcel Service, Cl. B 340 21,692 United Technologies 310 20,215 Information Technology17.4% Activision Blizzard 1,750 18,707 Apple 100 c 24,337 Cisco Systems 350 c 7,018 Corning 1,530 23,990 Fiserv 110 c 5,503 Google, Cl. A 10 c 4,500 Intel 2,115 37,478 International Business Machines 350 43,130 Maxim Integrated Products 375 5,951 Micron Technology 410 c 2,651 Microsoft 2,265 53,182 Motorola 1,750 c 13,177 QUALCOMM 565 21,645 SanDisk 410 c 13,628 Seagate Technology 360 c 3,647 Telefonaktiebolaget LM Ericsson,
